Exhibit 21 Subsidiaries of Registrant Subsidiary Jurisdiction of Organization Immucor Medizinische Diagnostik GmbH Germany Immucor Italia S.p.A. Italy Immucor Diagnosticos Medicos Lda. Portugal Dominion Biologicals Limited Canada Immucor, S.L. Spain Immucor Gamma Benelux SPRL. Belgium Immucor K. K. Japan Immucor France S.A.S. France IBG Immucor Limited United Kingdom BCA Acquisition Corporation United States (Georgia) BioArray Solutions Limited United States (New Jersey) The Company owns, directly or indirectly, 100% of each of the above entities.
